           Case 5:20-cv-06889-EJD Document 1 Filed 10/06/20 Page 1 of 1

                                       Office of the Clerk
                   United States Bankruptcy Court, Northern District of California


Edward J. EmmonsClerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
Phone: (415) 268-2300
                                      September 28, 2020
Susan Y. Soong, Clerk of Court
United States District Court
Phillip Burton Federal Building & United States Courthouse
450 Golden Gate Avenue, 16WK Floor
San Francisco, CA 94102

5H     7UDQVPLWWDORI1RWLFHRI$SSHDOWR'LVWULFW&RXUW
In RE: MUFG Union Bank, N.A. v. Brower, Sr. et al; Adversary #17-05044; Judge M.Elaine
Hammons
 'HDU&OHUN
 7KHIROORZLQJGRFXPHQWVDUHHOHFWURQLFDOO\WUDQVPLWWHGWR\RXUFRXUWIRUWKHDERYHUHIHUHQFHG
 PDWWHU
'RFNHW5HSRUW
Notice of Appeal and Statement of Election
Order After Trial
Judgment
BNC Served Notice of Appeal




)LOLQJ)HH3DLG 298.00           1RW3DLG   )HH:DLYHG         )HH:DLYHU3HQGLQJ


If you have any questions, please contact me DW 408-278-7569         



                                                  Edward Emmons, Clerk
                                                  United States Bankruptcy Court

                                                 %\   /s/ Angela Wong
                                                                           'HSXW\&OHUN
